07/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0328


                                       OP 21-0328
                                                                       ELL3
 RONALD PETERSEN,
                                                                        JUL 2 0 2021
                                                                      Bowen Greenwood
              Petitioner,                                           Clerk of Supreme Court
                                                                       State of IVIontana

       v.
                                                                     ORDER
 PETE BLUDWORTH,
 Crossroads Correctional Facility,

              Respondent.



       Self-represented Petitioner Ronald Petersen has filed a Petition for Writ of Habeas
Corpus, arguing that his sentence is illegal, violating Montana's statutory scheme for
sentencing, because the District Court imposed parole conditions. He requests that this
Court remand the matter to strike the illegal conditions #16 through #19.
       Petersen is serving a 100-year sentence for deliberate homicide, with no time
suspended, imposed in the Twentieth Judicial District Court, Lake County. Petersen
appealed his conviction flId sentence. State v. Petersen, 2011 MT 22, 359 Mont. 200, 247
P.3d 731. He appealed twice the District Court's denials ofhis petitions for postconviction
relief. See Petersen v. State, No. DA 11-0403, 2012 MT 138N, 2012 Mont. LEXIS 185
and Petersen v. State, No. DA 18-0329, 2019 MT 117N, 2019 Mont. LEXIS 20.
      In his instant Petition, Petersen contends that he is "entitled to habeas corpus relief
because [his] sentence was imposed without specific statutory authority." He states that
these conditions of parole in his sentencing judgment "form the illegal element of [his]
sentence."
      Petersen is correct that a district court cannot impose conditions of parole. See State
v. Burch, 2008 MT 118,¶ 30, 342 Mont. 499, 182 P.3d 66("sentencing judges do not have
a general or residual authority to impose parole conditions[d"). Petersen, however, has
recommendations for parole from the court.            A sentencing court may include
recommendations to the Board of Pardons and Parole for parole conditions. State v.
Heafner, 2010 MT 87, ¶ 6, 356 Mont. 128, 231 P.3d 1087. We reviewed Petersen's
Amended Judgment and Commitment, filed March 5, 2010. The District Court stated: "In
the event the Defendant is ever paroled, the [c]ourt recommends the Department of
Corrections and Board of Pardons incorporate the following conditions and consider the
Defendant's objections attached hereto[1" Conditions # 16 through #19 concern payment
of mandatary surcharges, pursuant to statute, for various court fees and preparation of the
presentence investigative report. See §§ 46-18-236(1)(b), (c), MCA (2007); § 3-1-
317(1)(a), MCA (2007); and § 46-18-111(3), MCA (2007).
       We conclude that the District Court did not exceed or violate Montana's statutory
authority in imposing this sentence upon Petersen. Petersen's sentence is facially valid.
He is not entitled to habeas corpus relief. Section 46-22-101(1), MCA. Accordingly,
      IT IS ORDERED that Petersen's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is direct̀ed to provide a copy to counsel ofrecord and to Ronald Petersen.
                         r6
      DATED this Zot• day of July, 2021.




                                                              Chief Justice




                                                                       / Ge      /Ma




                                                                Justices